DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and the Patent Trial and Appeal Board decision has been fully considered, and this decision has overcome the submitted prior art.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE communicates with a plurality of base stations via multiple cells by carrier aggregation, when an uplink control channel is to be simultaneously transmitted in multiple cells determine whether this can occur simultaneously and transmit the uplink control channel simultaneously when it is determined it can in and transmit the uplink control accordance with transmission priorities corresponding to a cell type for each of the multiple cells when the UE can’t simultaneously transmit in the multiple cells, and determine the type of cell including being a primary cell or secondary cell each of the cells is and transmit the uplink control in accordance with the transmission priority order of the primary cell and secondary cell, where the plurality of base stations each independently perform measurements with the UE, as substantially described in independent claims 1 and 5.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.